DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/19/2018.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 has been considered by the examiner.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings, Figure 1 and Figure 5, should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatys et al. (“A Neural Algorithm of Artistic Style”, arXiv preprint arXiv:1508.06576, 2 September, 2015, pp. 1-16) (hereafter, “Gatys”) in combination with US 2019/0236782 to Amit et al. (hereafter, “Amit”).
With regard to claim 1, Gatys teaches a method (starting on page 9) comprising transforming a first image acquired [via a medical imaging system] into a second image based on visual characteristics (page 2, second full paragraph where “the input image is transformed into representations that increasingly care about the actual content of the image compared to its detailed pixel values. We can directly visualise the information each layer contains about the input image by reconstructing the image only from the feature maps in that layer (Fig 1, content reconstructions, see Methods for details on how to reconstruct the image)”; page 8 second and third full paragraph) [of a third image] using a system of deep neural networks configured to separate visual characteristics from content of an image (page 6, last paragraph “we derive the neural representations for the content and style of an image from the feature responses of high-performing Deep Neural Networks trained on object recognition.”; page 8, first and second full paragraphs), where the second image includes a content of the first image third] image and the first image and second image have different visual characteristics (image synthesized by Gatys combines content of one image with the style of another; page 8 last full paragraph; and, page 12); and presenting the transformed second image to a user (Fig. 1 (e) for example where the output image is shown). However, Gatys does not expressly teach visual characteristics of a third image and that transformed image is presented to a ‘user’ per se. Amit teaches user interface – a display 224 – as seen in Fig. 2. Further, as seen in Fig. 7, and one of the modalities the images are obtained in Amit is an MRI, paragraph [0052], for example. Amit further teaches that the other imaging modalities may include ultrasound transducers (claims 8 and 9 and 15), paragraph [0101].  Amit teaches trained CNN at 702 and VGGNet at 704 where input images are processed for classification. Amit further teaches that the “output may include one of the following classification categories: mass, or non-mass. In another example, the output includes one of the following classification categories: malignant lesion, benign lesion, and normal tissue.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference. The suggestion/motivation for doing so would have been to have visual characteristic like the style in Gatys be added to the generated in image in Gatys, just as differentiating mass from non-mass lesions by using the raw images and automatically extracting the discriminative features in comparison, as suggested by Amit. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing  Therefore, it would have been obvious to combine Amit with Gatys to obtain the invention as specified in claim 1. 
With regard to claim 2 Gatys discloses wherein the visual characteristics are pre-defined by an image processing programming and type of imaging modality of the medical imaging system (content and style of an image is pre-defined, see Figure 1).
With regard to claim 3 both Gatys and Amit teaches wherein the transforming the first image includes inputting each of the first image and the third image into the system of deep neural networks and outputting the second image from the system of deep neural networks (Gatys, see page 1, the Introduction and throughout the pages 9-12 under Methods; Amit: see Fig. 7 for example).
With regard to claim 4 Gatys in combination with Amit teaches wherein the system of deep neural networks includes a first deep neural network configured to capture the content of the first image and a second deep neural network configured to capture the visual characteristics of the third image and wherein the transforming includes converging outputs of the first deep neural network and the second deep neural network to synthesize the second image. Gatys, as mentioned above in claim 1, teaches DNN to capture the content of image and style/visual characteristic to further synthesize the image. See page 4 third paragraph, page 6, first full paragraph, etc. 
With regard to claim 5 Gatys discloses wherein the transforming further includes minimizing a loss function containing two weighting factors, one for content and one for visual characteristics, during synthesis of the second image and further comprising, in response to receiving a selection of the two weighting factors, adjusting an emphasis of the content and visual characteristics represented in the synthesized second image, 
With regard to claim 6 Gatys discloses wherein the first neural network is a convolutional neural network comprising a plurality of layers, where each layer includes a collection of image filters configured to extract features from the input image and output a plurality of feature maps, each feature map of a single layer being a differently filtered version of the input image (page 2, first and second paragraphs; page 10).
With regard to claim 7 Gatys discloses wherein the second neural network is built on top of the feature maps of the first neural network and is configured to perform correlations between the plurality of feature maps in the plurality of layers of the first neural network (last paragraph on page 2; Fig. 1, see description on page 3; page 10 last paragraph).
With regards to claims 10-12 Amit teaches wherein presenting the transformed second image includes displaying the transformed second image/and the first image concurrently, via a display device in electronic communication with a processor performing the transforming; further comprising displaying a plurality of example style images having different visual characteristics, the plurality of example style images including the third image, via the display device and receiving a selection of the third image via a user interface in electronic communication with the processor (display 224 in Fig. 2, processor/memory/storage at device 204; Figure 5, the output. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the 
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17. Gatys’ initial image is not acquired by a medical imaging modality, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14, both Gatys and Amit discloses images that are processed using a device, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to interpret the image being digital photograph/image. 
With regard to claim 16
With regard to claim 18, Amit discloses wherein the processor is a processor of the medical imaging system and wherein the transforming is performed in real-time, during a medical imaging session (processor 202, Fig. 2 and in view of Figs. 2 and Fig. 7, it is obvious that the imaging device 212 obtains the images, passes through the computational device 204 for classification/Deep CNN, etc.).
With regard to claim 19, Gatys discloses wherein the first neural network is a convolutional neural network configured to recognize and separate the content of the initial image from visual characteristics of the initial image and wherein the second neural network is built on top of the first neural network and configured to perform correlations in order to separate the visual characteristics from the selected style image from the content of the selected style image (page 6 last paragraph; see Methods starting on page 9 that describes recognizing and separating content of the image).
With regard to claim 20, Gatys discloses wherein the visual characteristics include one or more of a level of smoothness, texture, maps, size, shape, and/or color of image boundaries, smoothness of feature edges, a level of contrast, a noise level, an amount of speckle, and a resolution level and wherein the visual characteristics are pre-determined according to an imaging modality and imaging processing programming of a system used to acquire the selected style image (size of the filtered image is reduced by downsampling in Gatys, Fig. 1; page 4 first paragraph; Fig. 3 on page 7; page 10 where gradient descent on a white noise image is performed to find another image that matches the feature responses of the original image.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA

Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669